Title: Archibald Stuart to Thomas Jefferson, 30 May 1818
From: Stuart, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Staunton 30th May—18
          
          I have to acknowledge with many thanks The rect of a fine looking Merino Ram by your servant and I am really ashamed of myself for not having saved you the Trouble of sending him—He will be a Valuable acquisition to me & my neighbours—
          The peas you were so good as to send us are a great rarity, we shall have none of our own for a fortnight to come—
          The Legislature I presume in directing The Comrs to Meet at Rockfish Gap were desirous of avoiding any expression of their Opinion as to the Scite of the University but after the Comrs have met there can be as little objection to their adjourning even to one of the places in Competition (should their convenience require it) as finally to select it for the Scite of the U—   I hope the proprietor of the house at the gap will not put himself to much expense on our Account as I feel confident That all he can do will not answer the purpose & that we shall be compelled to adjourn elsewhere—
          Gent Opposed to Staunton as the Scite of ye U. ought not to object to an adjournment to that place particularly as the want of pure water there may add great weight to the Considerations in favor of its rival places—I am therefore for adjourning to Staunton on the evening of our meeting; & I believe it is the Genl expectation that you & Mr Madison will be prepared to submit such a report to our body as we ought to adopt—
          I send  you a Specimen of ye Cheese we made last summer—
          
            adieu I am yours most sincerely
            Archd Stuart
          
        